Jenkins, P. J.
The judgment of the court below in this case having been based upon the decision of this court in Knight v. Savannah Electric Co., 20 Ga. App. 314 (93 S. E. 17), and the principle involved in the Knight case having been overruled by the recent decision of the Supreme Court in Central of Georgia Ry. Co. v. Moore, 149 Ga. 581 (101 S. E. 588), on a question certified to it by this court, the judgment of the court below in the instant ease, sustaining the demurrer to the plaintiff’s petition, must be reversed. The ruling here made disposes of the only question argued in the briefs of counsel.

Judgment reversed.


Stephens and Smith, JJ., concur.